From a consideration of the entire record the necessary conclusion appears to be that justice demands a reversal of the judgment "because the evidence upon which the State relied for conviction is so unreasonable, contradictory, unsubstantial and unsatisfactory as to have left the jury to grope in the realm of guess work and speculation to return a verdict against the defendant. Therefore, the judgment should be reversed. See Smith v. State, 101 Fla. 1066, 132 So. 840, and cases there cited.
Instead of case presenting fruit out of season at the bar of this Court, it appears to have been a case where green fruit, and not much of that, was presented for the approval of the jury.
There was hardly room for any doubt that the defendant had sexual intercourse with the prosecutrix, but the jury was unwilling to convict him of rape. *Page 671 
The evidence shows misconduct of the defendant but it falls short of establishing the crime charged.
So the judgment should be reversed.